Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 9-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0109358 (Chai) in view of US PGPub 2019/0060663 (Shepard).
With respect to claims 1, 3, and 13, Chai teaches a pseudocapacitor comprising a cathode (PP 0051).  The pseudocapacitor is a supercapacitor (PP 0005).  The cathode active material layer comprises two-component nanosheets containing porphyrin compound bonded to a graphene sheet (PP 0078) wherein the graphene content may be in the amount of 0.5 to 99% (PP 0119).  The cathode layer may further comprise a conductive filler, such as a conductive polymer in an amount of less than 15% by weight (PP 0129).  The cathode may be coated on an Al foil and have a thickness of around 100 m (PP 0166), which is a composite thin film.  The graphene sheets have a conductivity of at least 10S/cm, and may comprise single-layer or few-layer graphene (PP 0118) [claim 3]. Chai fails to teach a specific polymer.  Shepard teaches a thin film usable in an electrode of a capacitor which contains poly(3,4-ethylenedioxythiophene) (PP 0035).  It would have been obvious to one of ordinary skill in the art to use the conductive polymers of Shepard for the conductive polymer of Chai as they are shown to be known conductive thin film polymers in capacitors. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  
With respect to claim 2, the graphene sheets may be selected from pristine graphene, graphene oxide, reduced graphene oxide, hydrogenated graphene, nitrogenated graphene, doped graphene, and chemically functionalized graphene (PP 0036).
With respect to claim 4, the graphene may be more or less parallel o one another (PP 0117),
With respect to claim 7, the cathode may be supported on a cathode current collector (PP 0042).
With respect to claims 9, 10, and 14 the current collector may be an Al foil (PP 0078).
With respect to claim 11, Chai does not teach the use of a passivating layer, and therefore the surface of the metal foil would not have a passivating layer.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0109358 (Chai) and US PGPub 2019/0060663 (Shepard) as applied to claim 7 above, and further in view of US PGPub 2018/0053931 (Zhamu ‘931).
Chai and Shepard teach the pseudocapacitor as discussed above, but fail to teach the current collector being connected to an external circuit.  Zhamu ‘931 teaches GO-coated Al foil current collector (PP 0210) having a connection to a tab which is in turn connected to an external circuit wire (PP 0212) which would use the tab as a terminal pole.  It would have been obvious to one of ordinary skill in the art to use a tab for the current collector of Chai and Shepard in order to connect to external circuits, as taught by Zhamu. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0109358 (Chai) and US PGPub 2019/0060663 (Shepard) as applied to claim 9 above, and further in view of US PGPub 2017/0170515 (Yushin).
Chai and Shepard teach the pseudocapacitor as discussed above, but fail to teach a porous current collector.  Yushin teaches that metal Al mesh or metal Al foam may be used instead of a meatal foil (PP 0128), which would be a porous structure.  It would have been obvious to one of ordinary skill in the art at the time of filing to use a metal mesh or metal foam for the current collector of Chai and Shepard instead of the metal foil, as taught by Yushin, If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  

Claims 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0109358 (Chai) and US PGPub 2019/0060663 (Shepard) as applied to claim 1 above, and further in view of US PGPub 2015/0099214 (Khe).
With respect to claims 15, 16, and 18, Chai and Shepard teach the pseudocapacitor as discussed above wherein the electrode is formed by mixing the materials, including monomers, and coating on an AL foil (Chai, PP 0166) [claim 18] , but fail to teach the coating method. Khe teaches a graphene hybrid composite (GHC) (PP 0033). Wherein the GHC may be formed by dispersing the particles in solvents (PP 0070) (step (a)) and wet coated (step (b)) then converted into electrically conductive element (PP 0136).  After coating the solution may be dried (PP 0153) (step (c)).  The binder used with the GCH can be a crosslinking polymer (PP 0076) (step (a)).  Graphene growth may use gold as a catalyst (PP 0049) (step (a)).  It would have been obvious to use the process of Khe to form the electrode of Chai and Shepard as it is a known method for forming graphene composite coatings. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0109358 (Chai) and US PGPub 2019/0060663 (Shepard) and US PGPub 2015/0099214 (Khe) as applied to claim 15 above, and further in view of US PGPub 2017/0207489 (Zhamu ‘489)
Chai, Shepard, and Khe teach the method as discussed above, but fail to teach the individual thickness of the think film and the metal foil. Zhamu ‘489 teaches a cathode thin film has a thickness of less than 100 nm to facilitate a full utilization of the cathode active material (PP 0098).  The Al foil current collector is typically 8-12 m thick (PP 0062).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a typical Al foil of 8-12 m thick and a cathode film of less than 100 nm to facilitate a full utilization of the cathode active material as taught by Zhamu ‘489 for the cathode of Chai, Shepard, and Khe.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0109358 (Chai), US PGPub 2019/0060663 (Shepard), and US PGPub 2015/0099214 (Khe) as applied to claim 15 above, and further in view of US PGPub 2018/0040900 (Zhamu ‘900).
Chai, Shepard, and Khe teach the method as discussed above, but fail to teach chemically etching off a passivation layer prior to (b).  Zhamu ‘900 teaches Al foil current collectors may first undergo a chemical etching ensure no passivating film to promote bonding to the graphene oxide molecules (PP 0028).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a chemical etching on the Al foil of Chai, in combination with Shepard and Khe, to promote bonding to the graphene molecules. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0109358 (Chai), US PGPub 2019/0060663 (Shepard),  and US PGPub 2015/0099214 (Khe) as applied to claim 15 above, and further in view of US PGPub 2018/0183066 (Zhamu ‘066).
Chai, Shepard, and Khe teach the method as discussed above, but fail to teach forming the cathode layer on two primary sides of the solid substrate.  Zhamu ‘066 teaches a capacitor-type cathode (PP 0131) wherein a cathode layer may be formed on both sides of an Al foil current collector (PP 0185). It would have been obvious to one of ordinary skill in the art at the time of filing to coat the cathode layer of Chai, Shepard, and Khe on one or both primary sides of the Al foil current collector, as desired. It has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0109358 (Chai), US PGPub 2019/0060663 (Shepard),  and US PGPub 2015/0099214 (Khe) as applied to claim 15 above, and further in view of US PGPub 2017/0170515 (Yushin).
Chai, Shepard, and Khe teach the method as discussed above, but fail to teach a porous current collector. Yushin teaches that metal Al mesh or metal Al foam may be used instead of a meatal foil (PP 0128), which would be a porous structure.  It would have been obvious to one of ordinary skill in the art at the time of filing to use a metal mesh or metal foam for the current collector of Chai, Shepard, and Khe instead of the metal foil, as taught by Yushin, If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0109358 (Chai), US PGPub 2019/0060663 (Shepard),  and US PGPub 2015/0099214 (Khe) as applied to claim 15 above, and further in view of US Patent 4566962 (McGinniss).
Chai, Shepard, and Khe teach the method as discussed above, but fail to teach a roll-to-roll process.  McGinniss teaches a coating tank in which a substrate is rolled between a feed roll and an uptake roll, the substrate is coated with a coating on a substrate transfer roll (deposition zone) (column 4, line 64 – column 5, line 29).  The advantage of this process is that it allows for continuous monitoring of film weight and coating thickness (column 8, lines 20-26). It would have been obvious to one of ordinary skill in the art at the time of filing to use the continuous roll to roll coating method of McGinniss in the coating method of Chai, Shepard, and Khe in order to allow for continuous monitoring of film weight and coating thickness.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0109358 (Chai), US PGPub 2019/0060663 (Shepard),  and US PGPub 2015/0099214 (Khe) as applied to claim 15 above, and further in view of US PGPub 2014/0030590 (Wang).
Chai, Shepard, and Khe teach the method as discussed above, but fail to teach peeling the composite film to form a free-standing composite thin film.  Wang teaches a wet-coating method for forming an electrode on an aluminum foil current collector, wherein the electrode can be easily peeled off from the current collector (PP 0074) for form a free standing film (PP 0076).  The electrode has an improved higher packing density (PP 0139).  It would have been obvious to one of ordinary skill in the art at the time of filing to use an electrode which may be peeled from a current collector to improve packing density. 

 Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0109358 (Chai), US PGPub 2019/0060663 (Shepard),  and US PGPub 2015/0099214 (Khe) as applied to claim 15 above, and further in view of US PGPub 2017/0114263 (Zhamu ‘263).
Chai, Shepard, and Khe teach the method as discussed above, but fail to teach compression or shearing stress in the deposition step.  Zhamu ‘263 teaches that shearing stress exerted on graphene oxide results in the grains being essentially parallel to each other (PP 0030).  Chai teaches that the graphene is parallel. It would have been obvious to one of ordinary skill in the art at the time of filing to use shearing stress in the formation process of Khe of the electrode to result in graphenes which are essentially parallel to each other, as taught by Zhamu ‘263 and desired by Chai.

Response to Arguments
Applicant’s arguments, see pages 5-9, filed 03/23/2022, with respect to the rejection(s) of claim(s) 1-4, 7, 9-11, 13, and 14 under Chai have been fully considered and are persuasive in view of the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/Examiner, Art Unit 1724                                                                                                                                                                                                         
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759